OFFICE   OF THE AMORf'jEY &N&AL    iDF TEXAS
                         AUSTIN




Senoreble L. 3. Fowler
ccunty Attclrney
raoogdcchoe County
$ae$ochea,   Texao




                  .




                                             our letter   of
atat on the ab
la prt,   25 fo

                                t Xo. 1, ilecogboohee
                                n the UovelabereQo-
                             lnot Ho. 1, Wicogdochos




    be lnducteb.ln the Un:tcd States Imny.
         WI 1 l-Jc lc~rln~ the office crmto a vmanoy
    e8 Coneteble of 2reoinot Fro.1, ?Sco0~cloohe6 CWIty,
    Tcxdo; If this qucstiox ic an&-&wed In the 2PfiF-
    mntlve t?xn, &OS the ComlsrAonsre’ .Co:wt have the
    FQ’MW w&CDT the constLt~~t~onad Iaxs of this etxte
    to Ceolr:-e a vaomcy in the oonstzbloo 0ffic0 Of
    ?recincf x0. 1 8rion~~ochee Couz~ty Texo.o e.nd tiooa
    the Co;2?Lssionrr;’ C&t  under tho’connti!xtion md
                                                                  .-
                                                                       322


B&orabl,e L.      B. Fowler,Page   2



   laws provide that the Comloslcncr$ Court.oan ap-
   point a otitable man to fill the vsoancf.a
              Ve shall eet forth below the pertinent ,conetltu-
tlonR1 and Statutory      p~OV~SiOn6:

        Wounty Judgee, oounty attorneys, oierke of
   the Cistriot and Ciunty Courts, Justloee of ths
   peaoe, oonatables, enf other oountp offlcere, nay
   be raSiOVedby the J&gee of the District Cmrte
   for lncongetenoy, offLcla3.mieoonduct, habitual
   drmkenneeo, or other   cau6co defined by law, upon
   the cauee thcrofor being set forth ln wltlng ancl
   tho fIndIng OS Its truth by 8 Jury. * Iirtlcle6,
   Geotlon ‘24, Con6tltution of Texas.

          Ull. clvll offloers ehall re’oidewithin ‘the
    State; and Sll district  or county off&era within
    thelr dlatrlot6 or countIe8, and ehsll keep their
    OfflCe8 at such plaoee as nay be required by law;
    and fallure to coolplywith thxs oondltlon &all
    vawte the office 80 helLi.* Artlol-e16, Seotion
    14, Conetitutlo~ of Texes.
                     .
          @The oourt ahall have pokierto fill mcanales
    ln the officeof: oounty Jdge, aounty clerk,
    cherlff, county attorney, county treasurer, county
    fwvcyor, county hide lnepootor, aeee6eor of Q-see,
    oolleotor of texea, Juotloes of the peace, oonetables
    and ‘county superintendent of publio instruction.
    6uak osasnoies  ahall be filled by a maJorlty
    Yote .of the megbere of said oourt present and
    votln&, and the poroon choeon ahall,hold offloe
    until the next gcnoral electlon..a S.rtiole
    2355, Vernon1 a annot~teb Civil Statuteo.~

         *All &trIct   nnd aountj”attc&neye, county
    Jtigos, ooemlssI?nere, clerks of the district
    6nd oounty courts end.sIngle olcrks In countlea
    uhcre one olerk disoharge8 the dutlen of dlatrlot
    and county.clerk, county treasurer, oherlff, oouny.
    tY surveyor, aseemor, .oollootor, constable, cnt- ~
    tle and hide Inspector, Justice of the peace e.nd
    all aounty officeranow or hereafter exletlng by
    authority either of the Conotitutlon or lam, nay
    bo removed from offloe by the Judge of the dIatrl.ot
                                                            : -
                                                                  323


~a~r-sb~e
       L. 8. Fouler,Page 3


     Oourt ?or lnoompetenoy, otfioi~l mlscon~uot or be-
     oozing lntoxloated by drlnklng intoxicating liquor,
     -6s a beverage.,Whether on Out-y
                                    or n0t; provided
     such OfflOer 6hc11 not be removed for beooolng
     Intoxl0ated nhen it e.?pearoupon the trip.1of suoh
     officer that 6uch lntcxloatlon was produced by
     drinking lntoxloating liquors upon the direction
     and preecrlrtlon of 8 duly lloensed graotlcing'
     phy6101an of thle State.3' Article 6970, Vernon's
                Civil SatUt66.
     /rllr,otated
         A6 ve ttnceretandyour request three queetlons are
*.refentedl (1) toes R veoancy exist ln the offloe of
&3tobl.e under the faoto related? (21 Iky the oommlssloners             '
cm-t declare the office vroant? (3) .Xay the ooamlsslonere~
ecurt appoint a ner Oonate.ble?

           fn Ehlinger o. Rmklng, 9 C. A. 424, 29 6. W. 240, .
tbe oourt held t!mt under 5eotlon 24 of Artlole 5 of the Con-
3tltutlon of Texas. the oo!3mle610nerstoourt ha6 no JurlsdLo-
tlon to dotermlne whether a county offloer, by ohPAging hi6
rtrldence,   ha6 rnooted.hls office; that thl6 Jurl6dLctlon
unler the Oonetltutlon Zlee with the dletrlct 00urt.
 .   .   The Court further h&a thet utile R Judgment of the
Cietrlot oourt deolarlng E w?.c?L".c~
                                    Is not neOeP6arlly a oon-
Cltlon precedent to the exerolse of the a93ointive gover by
ths c036~issioncpra'cmrt (unc?er &tlole 5, Seotion 23.of the
Constitution, &tlcle 2S55, V.A.G.S., 19%) jf a ve0sno3 In
fact i?xIets,the, detornin&.tlon@f the p%ti0n   of VaczncY.
can be u&do only by a dlstriot COUrt.

         Ha&l~on v. 'King (T.C.k 1918)2Cb S.‘lj. 9531 16 bn
3kiOet ldentAo6.1cage. In 1916 a~~olknt &mllton "cs :-..:
6~1~ elected to the offloe of County Attorney, had enWr6d
won the duties of hIa office and had a??ointad a dp>uty.
16 1918 he was lnvoluntarlly lnduoted into the Army Of the
Uted   state6 of hzrlcn;  and in Gep.tembProf the same year
the comizelonzrat court declared the offloe of c0Unty
tttomoy to be vacant and a:point?d a;?FslleeKing 00UntY
3ttorn0y n0'twj.th0ts~dln;:
                         that s~p?.lant ~nzillton'stdeputy
or nsalctcnt attorney hsd at all tinr?ndischnrgd (during
t33ellcilt’~a
            absonoo)the duties of the office.
         In reversln;i and rcrcandln,z
                                     the onse fir further
:roo3calng83the oourt aald:
                                                        .
     yoacrahle L; B. Povler, Page 4
.:


              m e 0.     Them          nn dnubt of th? correct-
                                or\nbbr!
        neee qf the    contsntl-n  n&r? bv a-rellent that tbc
          003tlli6SiOY1W6'c%lrt +f R omnty in t2?lastnte
         k.aano nuthcrrltvc1r3wpr to remove fro3
         office eny oounty otflciel or $0 de&we       c
         yaccncv in env ~1~0%office. but euc::aut?critv
          6eem6 to be vm6a     nlone In the dir-triotcwrt,
          __.~~
          Constituti.on of the Stnte of Texp.6.Art. 5 H
          e4. It 16 grovlded by Eectlon a-;f the 6aae
         Artlole of the Constituticn, hcvever, that, In
          o66e of R vacanoy In the offiae of county
        .attorney,   the oos6lasloners’ court of auoh
         .oounty shall have power to 6qpoint a county
          attorney until the next general election. Eee
          6&6;, Fl!in$Cr v. RP.nkin,9 Tex. Cio.h?p.     ,424,
            .   .  .      TI-eauectl?n here to be deter-
         glned la. noi rketker the cotwieslnnere
          court of Gblne Cwnt* WE cruthwlzod to
          declare a rnomw In the ~ff’ics of county
            ttornsv of S*‘oi,neCountr. but the auestion,

        filled bv thnt court bv awolntment Ft the
        $&z it unG.crtnoX to C?O60 bv emo!ntlnz the



               .‘*A6et&ted above, lt ia alleged by wwellant‘
        that he w.t6e oltieen of Eeblne County, and
        that he woa only tom~orarlly abeent from tbe
         oeunty, and that he had never been ‘inPny
        manner lmpeaohed by any competent e.uthority,
        nor hle office deolered vacant by any QU-
         thorlzed tribunal, end that tbe duties of
         the office were still being biecher+I         by him
         througi3 his legallly O006titUtea esslatnnt. On
         the other hanb, the shoulng mnde by agqellee
         in his anbver van, not that fi>pellanth6d
         rembved permanently from SabbineCounty,
         but 6lO31)'that he VPO ‘&btbs*nt   from the COW?-
        ‘ty nt the tixe of the aotlcn of tbe oozmle-
         aloners’ court in deolarlng l&e Offios vncant
         nna qpolritlng  st,pellee thereto,    find ttat
         ep>ellont hsd been BO absent from mid cow-
         ty since &rch before auoh eotir?non the
         phrt of the conaiee~cnera~ court Jn 5qtem-
         ber following,  and that SUOh absence WRB
         enuse& by the fact th8.ttig~ellanthP.dbeen
         Inducted Involuntarily Into the Aroy of the
             .            J
             .                          :
                                       .


united StiRtee. Thie allegntim of the an6wer
&owed, oi oourse, that qqellant wag actunl-
‘iyabeent from S’abinecounty at tke tine of
such eation on the pert of ttlocomlsslonero’
court; but 89 to how long such absence would
oontinus wee not shown, n?r wm any fact
alleged in the 8nwer from which the durtt-
tlon oi a?pellmt’s absenoe could be deter&l-
ed, other tkiintke statement thet he ~8s In the
mllltery service of the Unlted Stntea in-
qoluntarlly.




                                                  ,


                        ,
                                                           .

                                                                 ::




tict,reble
         L. 8. Fouler, Faea G


.’
     such e shovlne;has not beon rcadcby the
     oleadlnp in thle ca@e upon vhlck alone the
     aletrlot Judge acted in dmy!ri? t’.:e tempnr.?ry
     inJmctlon, and f?r t:‘Streason fe are of
     t$e opinion t&t, a9 the plesdlnge 6tcod, ap
     pellant was entitled to the vzlt a9 Frayed
     for, ar!dthl+tthe district J.:P.geerred lrrdcsy-
     lng 6PzmU   (Unilerccorin~ours)

          It 1s our oplnlon t&it unCer tlx?fact9 subrltted to    1;‘
thl9 deportrmt the Co30293ioncra I Cowt of ~~aoopCoohesCwnty
try not declare ti:p.t
                     a vuoancy in the office of Cocst,abloand
,fgoint a euwensor to t~he.prcsent incumbent.                    /

          ft ia our further opinion that under Seotlsn 24 of
&tlcle !jof the Constitution of Texss and t’rtrcleo5970, et
ce~., Vernbn’s kmotated Civil Gtstute9, Jurisdiction to deter-
mine the matter of wcam?y in the office sf Con6toble 1s
veetea in E--edlstrlct o~wrt. T:.e suit 19 In tf‘enature,of
a quo mrrar!to snd mst be Instituted and oonducted ln the
arm of the State of Texas by or uxler the dlrectlon of the
oouzty or dl9trlct attorney. State Y. Etarnea (T.C.8.) 246
c M. 424; Ileavesv. %ntc (T.Q.3, I 258 6. Y. 677; Johnson
;: xJO?.Oy(T.C.A.) 241 %. 9. ~0%

           You we fwtker advleed that    in n stiltto declare
tr.eoffloe of oonetable vacant the one al.Iegedt@ have vacated
hle of?ice le.cntltled to a trlQ1 by a Jury upon faot ismes.
;y,y ;. Grshaa, 39 l’cx. 1; Stzts Y. O’KCRPR, (C.C.A.,   1934)
       *. (2d)’ 146. If upon the trial it is held Vat tke
Offlb.9of COilStZbleis vaoznt the Comleelonero     Court of
                          aot1r.gpursuant to Article 2355,
           ‘appoint a new ccnetable to serve until the next
fpneral election.